         Case 1:19-cr-00725-JPO Document 172 Filed 02/05/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   February 5, 2021


BY ECF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:    United States v. Correia, S1 19 Cr. 725 (JPO)

Dear Judge Oetken:

        In advance of the sentencing proceeding scheduled for Monday, February 8, 2021, the
Government writes to submit (1) three victim impact statements, which the Government
respectfully requests be filed publicly in redacted form to protect victim privacy interests and
personal identifying information; (2) a proposed joint restitution order, along with a victim
schedule that the Government respectfully requests be filed under seal; and (3) a signed copy of
Government Exhibit B, which was previously filed with an electronic signature.


                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney for the
                                                   Southern District of New York

                                               By: _____/s/_______________________
                                                   Rebekah Donaleski
                                                   Nicolas Roos
                                                   Aline Flodr
                                                   Assistant United States Attorneys
                                                   (212) 637-2423

cc: William Harrington, Esq. (by ECF)
